Citation Nr: 0934961	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to November 
1964 and November 1990 to April 1991.


This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

In January 2007, the Board denied the appeal on the basis 
that new and material evidence had not been received to 
reopen the previous Board denial of service connection in 
November 1997.  The Veteran appealed the 2007 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2008, the Court vacated the January 
2007 decision and remanded the issue of whether new and 
material evidence had been received to reopen the claim of 
service connection for hypertension to the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

In its February 2008 memorandum decision, the Court noted 
that the Secretary had conceded that VA failed in its duty to 
notify pursuant to the Veterans Claims Assistance Act (VCAA).  
It also observed that the Secretary acknowledged that the 
April 2003 and October 2003 letters failed to explain what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial as required by Kent 
v. Nicholson, 20 Vet. App 1, 10 (2006).  The Court found that 
the notice letters relied on by the Board clearly failed to 
meet the requirements of the VCAA.  It indicated that a 
remand was required in order for VA to comply with the duty 
to notify.  

The Board notes that VCAA notice in a new and material 
evidence claim must describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The Veteran was provided with April and October 2003 VCAA 
notice letters, but the letters did not tell him what 
elements of a successful service connection claim were found 
to be insufficient in the prior denial.  

The Board further observes that the February 2003 cover 
memorandum from the Veteran's representative, referencing 
attached treatment records from the Orlando, Florida, VA 
Medical Center for the period from March 29, 2000 through 
February 20, 2003, contains the parenthetical statement, 
"Please note: this evidence may not be inclusive of all 
treatment at VAOPC-Orlando."  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992). If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran and his 
representative that explains what 
constitutes new and material evidence 
(pursuant to 38 C.F.R. § 3.156 (2008)) 
and specifies the type of evidence 
necessary to satisfy the elements of the 
underlying claim on appeal that were 
found insufficient in the previous 
denial, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Obtain copies of all records of the 
Veteran's treatment from the Orlando, 
Florida, VAMC since March 2000.

3.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

